                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

KAREN HOLLOWELL,                                   )
         Plaintiff,                                )
                                                   )
         v.                                        )   CAUSE NO.: 2:19-CV-481-JTM-JPK
                                                   )
MEIJER STORES LIMITED                              )
PARTNERSHIP,                                       )
           Defendant.                              )

                                     OPINION AND ORDER

         This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ.

P. 12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over

this litigation.

         Defendant Meijer Stores Limited Partnership invoked this Court’s subject matter

jurisdiction via diversity jurisdiction by filing a Notice of Removal to federal court. As the party

seeking federal jurisdiction, Defendant has the burden of establishing that subject matter

jurisdiction exists. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir.

2009).

         For the Court to have diversity jurisdiction, Plaintiff Karen Hollowell and Defendant must

be citizens of different states, and the amount in controversy must be more than $75,000.

Defendant has alleged a sufficient amount in controversy. Defendant has also sufficiently alleged

Plaintiff’s citizenship. However, the allegations are insufficient as to the citizenship of Defendant.
       The Notice of Removal states:

       At the time of the commencement of this action Defendant is a Limited Partnership
       formed in the State of Michigan with its principal place of business in the State of
       Michigan. Defendant’s sole General Partner is Meijer Group Inc., which is a foreign
       for-profit corporation incorporated under the laws of Michigan, and has its
       princip[al] place of business in the State of Michigan. Meijer Group, Inc. is a wholly
       owned subsidiary of Meijer, Inc. Meijer Inc. is a Michigan corporation with its
       principal place of business in the State of Michigan.
(Notice of Removal ¶ 5, ECF No. 1). These allegations are insufficient for the purpose of

determining citizenship.

       “[A] limited partnership has the citizenships of each partner, general and limited.” Guar.

Nat. Title Co. v. J.E.G. Assocs., 101 F.3d 57, 58 (7th Cir. 1996); see also Am.’s Best Inns, Inc. v.

Best Inns of Abilene, L.P., 980 F.2d 1072, 1073 (7th Cir. 1992) (“A limited partnership is a citizen

of every state of which any partner, general or limited, is a citizen.”). The Court must therefore be

advised of the identity of each of Defendant’s partners, including Defendant’s limited partners,

and advised of each partner’s citizenship. Id. It is not sufficient to broadly allege that all partners

of a limited partnership are citizens of a particular state. See Guar. Nat’l Title Co., 101 F.3d at 59

(explaining that the court would “need to know the name and citizenship(s)” of each partner for

diversity jurisdiction purposes). Finally, citizenship must be “traced through multiple levels” for

those partners who are themselves a partnership or a limited liability company, as anything less

can result in a remand for want of jurisdiction. Mut. Assignment & Indem. Co. v. Lind-Waldock &

Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004).

       Given the importance of determining the Court’s jurisdiction to hear this case, Defendant

must sufficiently allege its citizenship as outlined above. Therefore, the Court ORDERS

Defendant to FILE, on or before March 20, 2020, a supplemental jurisdictional statement that

properly alleges its citizenship as stated above.


                                                    2
So ORDERED this 6th day of March, 2020.

                                 s/ Joshua P. Kolar
                                 MAGISTRATE JUDGE JOSHUA P. KOLAR
                                 UNITED STATES DISTRICT COURT




                                   3
